Citation Nr: 0837232	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a stress fracture of the left tibia, currently evaluated 
as noncompensably disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a stress fracture of the right tibia, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that continued the veteran's evaluation for her 
service connected residuals of a left and right tibia stress 
fracture at a noncompensable evaluation.  A hearing was held 
in Washington, D.C. before the undersigned Veterans Law Judge 
was held in March 2008.


FINDINGS OF FACT

1.  The veteran's residuals of a stress fracture of the left 
tibia currently consist of pain and tenderness; the veteran 
does not have any ankle or knee disability related to this 
service connected disability.

2.  The veteran's residuals of a stress fracture of the right 
tibia currently consist of pain and tenderness; the veteran 
does not have any ankle or knee disability related to this 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for the veteran's service connected residuals of a stress 
fracture of the left tibia have been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).

2.  The criteria for a 10 percent evaluation, but no higher, 
for the veteran's service connected residuals of a stress 
fracture of the right tibia have been met.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In November 2005, March 2006, and May 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim has been readjudicated several times 
during the course of this appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

For increased compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In addition to the above cited letters sent in conjunction to 
this particular claim for increased compensation, a January 
2007 statement of the case notified the veteran of the 
specific rating criteria for evaluating the spine 
disabilities and how (based on what symptomatology) each 
rating percentage is assigned.  Although this latter notice 
postdated the initial adjudication, in light of the favorable 
decision below, and because the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process, the Board finds that no prejudice resulted and 
because the veteran had ample time to submit evidence and 
respond to the notice.  Accordingly, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, holding a hearing, and providing 
the veteran with a VA examination.  Consequently, the Board 
finds that the duty to notify and assist has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's residuals of a stress fracture of the left and 
right tibia are each currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
impairment of the tibia and fibula.

Under that code, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight", "moderate", and 
"marked" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

Taking into account all relevant evidence, the Board finds 
that separate 10 percent ratings, but no higher, are 
warranted for both the veteran's right and left tibia 
disabilities.  Considering the veteran's reports of 
persistent pain in her shins, her March 2008 testimony before 
the Board regarding the severity of her service connected 
disabilities, and as well evidence from the veteran's most 
recent VA examination dated in November 2005, which showed 
tenderness upon palpation of the shins, the Board finds, 
resolving all doubt in the veteran's favor, that the veteran 
has a slight residual disability of each tibia, such that a 
10 percent rating would be warranted for both the right and 
left tibia disabilities.

As to an evaluation in excess of 10 percent however, the 
Board finds that the criteria for a moderate disability have 
not been met.  In this regard, the Board notes that there is 
little objective evidence of a residual disability, and no 
evidence that the veteran has any ankle or knee disability 
related to her right and left tibia disabilities.  While the 
veteran has reported pain and tenderness of the shins, X-rays 
taken of the right and left tibia and fibula in November 2005 
are completely normal.  Further, a November 2005 report of VA 
fee basis examination, while finding mild tenderness to 
palpation of the veteran's mid tibias bilaterally and noting 
the veteran's reports of pain, found no ankle disability.  
The veteran was found to have a knee disability, but this was 
related to a well documented car accident in September 2004, 
subsequent to service, in which her left knee was injured. 

Further, a December 2005 report of VA outpatient treatment 
specifically noted that the veteran had bilateral lower leg 
swelling and pain most probably secondary to her September 
2004 car accident, not her service connected right and left 
tibia disabilities.

Therefore, with no X-ray findings related to the veteran's 
right and left tibia disabilities, and with no evidence 
having been presented which indicates that the veteran has 
any knee or ankle disability related to her right and left 
tibia disabilities, and with the evidence of record showing 
that the veteran's current left knee disability is related to 
a car accident prior to service, the Board finds that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's right and left tibia disabilities has not been met, 
and the veteran would therefore be most properly rated as 10 
percent disabled for each of these disabilities.  


ORDER

Entitlement to a 10 percent evaluation for the residuals of a 
stress fracture of the left tibia is granted.

Entitlement to a 10 percent evaluation for the residuals of a 
stress fracture of the right tibia is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


